                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 UNITED STATES OF AMERICA,                          )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )   No. 3:20-cr-00156
                                                    )
 RHAZHAAN A. PITTMAN,                               )
                                                    )
         Defendant.                                 )

                          MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant’s Motion to Sever Counts. (Doc. No. 53). The Government

responded on May 19, 2021 indicating that it does not oppose the Motion. (Doc. No. 62). For the

following reasons, however, Defendant’s Motion will be denied.

        Defendant has been charged on two counts: (1) bank robbery in violation of 18 U.S.C. §

2113(a); and (2) being a convicted felon in possession of a firearm in violation of 18 U.S.C. §§

922(g)(1) and 924. (See Doc. No. 37). Defendant now moves under Federal Rule of Criminal

Procedure 14 to sever the case against him into two separate trials – one for the bank robbery count

(Count 1) and one for the firearm possession count (Count 2). (See Doc. No. 53 at 1).

        Pursuant to Federal Rule of Criminal Procedure 14, “a district court may order separate

trials for a defendant facing a multi-count indictment if the ‘joinder of the offenses . . . appears to

prejudice a defendant . . . .’” United States v. Serrano-Ramirez, 319 F. Supp. 3d 918, 925–26 (M.D.

Tenn. 2018). The rule, however, is “permissive, not mandatory.” United States v. James, 496 F.

App’x 541, 546 (6th Cir. 2012). Courts have thus found that “severance is required only when

there is a serious risk of undue prejudice.” Serrano-Ramirez, 319 F. Supp. 3d at 926 (citing Zafiro

v. United States, 506 U.S. 534, 539 (1993)). To help determine whether severance is required,




      Case 3:20-cr-00156 Document 68 Filed 05/21/21 Page 1 of 4 PageID #: 240
courts consider several factors, including “whether spillover evidence would incite or arouse the

jury to convict on the remaining counts, whether the evidence was intertwined, the similarities and

differences between the evidence, the strength of the government’s case, and the ability to separate

the evidence.” Id. (citing United States v. Dale, 429 F. App’x 576, 578 (6th Cir. 2011)).

       Here, Defendant argues that any inclusion of the firearm possession count would be “too

prejudicial.” (Doc. No. 53 at 2). Defendant relies upon two cases, one from the Second Circuit and

one from the Fifth Circuit, to support his proposition. (Id. at 3). Defendant argues that, should the

counts remain tried together, a jury “will be told that ‘a felon who carried a gun was just the sort

of character who was most likely to have committed the robber[y] charged in the indictment.” (Id.

at 3 (citing United States v. Jones, 16 F.3d 487, 49293 (2d Cir. 1994) and United States v.

Holloway, 1 F.3d 307, 311–12 (5th Cir. 1993)).

       These cases, however, run counter to Sixth Circuit precedent, which has consistently

upheld a jury’s capability, in comparable situations, to “sort[] out the evidence and consider[] each

count . . . separately.” Serrano-Ramirez, 319 F. Supp. 3d at 926 (citing United States v. Swift, 809

F.2d 320, 323 (6th Cir. 1987)). According to Sixth Circuit precedent, motions to sever are

appropriately denied where the court finds that a jury will be able to “properly compartmentalize

the evidence related to each of the charges,” and the jury will be able to “make a reliable judgment

about Defendant’s guild or innocence on each count of the Superseding Indictment.” Serrano-

Ramirez, 319 F. Supp. 3d at 926 (internal quotations omitted); see also United States v. Cody, 498

F.3d 582, 587 (6th Cir. 2007).

       Having reviewed Defendant’s briefing and the record, the Court finds that Defendant has

not presented “compelling, specific, and actual prejudice from a court’s refusal to grant the motion

to sever.” United States v. Saadey, 393 F.3d 669, 678 (6th Cir. 2005) (citing United States v.



                                                 2

    Case 3:20-cr-00156 Document 68 Filed 05/21/21 Page 2 of 4 PageID #: 241
Sherlin, 67 F.3d 1208, 1215 (6th Cir. 1995)). Instead, Defendant presents mere, “bold

speculation[s that do] not establish a ‘compelling, specific or actual prejudice to require a

severance.” United States v. Johnson, No. 3:17-cr-00114, 2019 WL 3425919, at *2 (M.D. Tenn.

July 30, 2019). Conclusory statements such as the ones Defendant offers here are not enough to

show the prejudice required for severance. See United States v. Soto, 794 F.3d 635, 657 (6th Cir.

2015); see also United States v. Hang Le-Thy Tran, 433 F.3d 472, 478 (6th Cir. 2006). And

although Defendant’s wariness of potential jury confusion is reasonable, any potential jury

confusion here is “small and does not outweigh society’s need for speedy and efficient trials.”

Swift, 809 F.2d at 323 (citing United States v. Gallo, 763 F.2d 1504, 1525 (6th Cir. 1985)).

        There is no sprawling indictment in this case, and “Defendant is not charged with so many

counts that the jury will be overwhelmed with evidence.” Serrano-Ramirez, 319 F. Supp. 3d at

926. Nor does the Court find that spillover evidence would incite or arouse the jury. See Dale, 429

F. App’x at 578. Indeed, Defendant can cure any potential prejudice by requesting that the Court

instruct the jury to consider the counts separately. See Johnson, 2019 WL 3425919, at *2; see also

Serrano-Ramirez, 319 F. Supp. 3d at 926. There is simply no indication that a jury would disregard

such instructions at this point. See Johnson, 2019 WL 3425919, at *2. In sum, Defendant “does

not have the right to individual trials based on [his bank robbery and firearm possession

convictions] simply because he asserts that each will ‘prejudice’ the jury’s consideration of the

other.” Id. Defendant must show “substantial prejudice” for the Court to sever, and he has not done

so here. Id.

        Accordingly, Defendant’s Motion to Sever Counts is DENIED.




                                                3

    Case 3:20-cr-00156 Document 68 Filed 05/21/21 Page 3 of 4 PageID #: 242
  IT IS SO ORDERED.




                                ____________________________________
                                WAVERLY D. CRENSHAW, JR.
                                CHIEF UNITED STATES DISTRICT JUDGE




                                   4

Case 3:20-cr-00156 Document 68 Filed 05/21/21 Page 4 of 4 PageID #: 243
